IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


JAMES SAMPLE,                             : No. 104 EM 2014
                                          :
                       Petitioner         :
                                          :
                                          :
                 v.                       :
                                          :
                                          :
COMMON PLEAS COURT OF                     :
PHILADELPHIA COUNTY CLERK OF              :
THE COURT (CRIMINAL DIV.) AND             :
COMMON PLEAS COURT OF                     :
PHILADELPHIA JUDGE HONORABLE              :
PETER F. ROGERS,                          :
                                          :
                       Respondents        :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s petition

within 90 days of this order. The Prothonotary shall STRIKE the name of the jurist from

the caption. .